PER CURIAM.
Petitioner is granted a belated appeal of the January 8, 2012, judgments and sentences in Escambia County Circuit Court case numbers 2011-CF-002176A, 2011-CF-002643A and 2011-CF-002644A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
WOLF, CLARK, and MARSTILLER, JJ., Concur.